Citation Nr: 1521683	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Supplemental Service-Disabled Veterans Insurance (SRH).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania (Agency of Original Jurisdiction or AOJ), which denied the Veteran's claim of entitlement to SRH. 

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  


FINDINGS OF FACT

1.  The Veteran was born in October 1942 and turned age 65 in October 2007.
 
2.  A VA Form letter dated in June 2013 indicated that his approval for waiver of premiums on Service-Disabled Veterans Insurance (RH) policy made him eligible for up to $30,000 of SRH.  The Veteran was informed that if interested, he must apply before June 11, 2014 or before his 65th birthday, whichever came first.  

3.  The Veteran's application for SRH was received in June 2013, after his 65th birthday.
 
4.  There is no record of any intent to file for SRH dated prior to the Veteran's 65th birthday.



CONCLUSION OF LAW

The criteria for eligibility for SRH have not been met.  38 U.S.C.A. § 1922A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In June 2013, prior to the receipt of a claim for supplemental service disabled Veterans insurance (SRH), the AOJ provided correspondence to the Veteran with the criteria for eligibility and waiver of premiums, application time requirements, and the methods for submitting an application.  Although the AOJ did not discuss the respective responsibilities for collecting relevant evidence, the Board concludes that this error is harmless.  The dispositive issue in this appeal is the Veteran's age and date of receipt of his application for SRH; in other words, the outcome of this appeal turns on application of the law to the undisputed facts.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, any error in the provision of VCAA notice to the Veteran in this appeal is not prejudicial and the Board may proceed to adjudicate this claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

The Veteran's argument is essentially that because he filed his claims for service connection in 2002 when he was younger than 65 years old, and because it took until after he was 65 years old to grant the benefits that enabled him to be eligible for SRH, he should still be entitled to SRH.

A Veteran is eligible for RH if he was released from active service on other than dishonorable conditions after April 25, 1951, and has a service-connected disability rated at 10 percent disabling or more.  The Veteran otherwise must be in good health and insurable if not for the service-connected disability.  The Veteran must apply for RH within two years from the date that service connection is determined by VA.  38 U.S.C.A. § 1922 (West 2014).  

Upon application, the premiums for RH insurance may be waived during a period of continuous total disability for six months or more if the total disability began after the date of application for the insurance, while the insurance was in force under premium paying conditions, and before the Veteran's 65th birthday.  38 U.S.C.A. § 1912 (West 2014).   

A Veteran is eligible for SRH if the Veteran is insured by an RH policy and has been granted a waiver of premiums for that policy.  A Veteran must file an application for SRH prior to the one year period after being notified of the waiver of RH premium.  The application for SRH must be made prior to the Veteran's 65th birthday.  38 U.S.C.A. § 1922A (West 2014). 

The Veteran was born in October 1942.  Thus, he reached age 65 in October 2007.  Under the laws and regulations governing SRH, the Veteran was required to submit his application prior to his birthday in October 2007.  In this case, it is undisputed that the Veteran's application for SRH was not received by VA until June 2013, after his 65th birthday. 

The Veteran has asserted that he should not be penalized for his failure to file for SRH prior to turning age 65 because of the long delays in processing his claims for VA disability compensation.  

The Board acknowledges that the Veteran submitted claims for service connection prior to age 65 that were not decided on appeal until after he turned age 65.  

However, the date of application of the Veteran's claim for service connection is not controlling; rather, the date of the filing of his application for SRH insurance is controlling.  The Board notes that the Veteran was first awarded a compensable rating for a service connected disability in August 2003, at which time he became eligible to apply for RH insurance.  See 38 U.S.C.A. § 1922 (2014).  Therefore, he could have applied for RH insurance at that time, and subsequently filed applications for insurance premium waiver and SRH insurance. 

The laws governing entitlement to SRH are clear in that they require an application for SRH be filed prior to a Veteran turning age 65.  See 38 U.S.C.A. § 1922A(c) (West 2014).  The Board notes in this regard that the payment of monetary benefits must be authorized by statute.  Therefore, the Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of law governing SRH.  See also 38 U.S.C.A. § 7104 (West 2014).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SRH is denied.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


